NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Hillsborough - northern judicial district
No. 2012-719


                        THE STATE OF NEW HAMPSHIRE

                                         v.

                               ARTHUR MOTTOLA

                           Argued: January 9, 2014
                          Opinion Issued: April 4, 2014

      Joseph A. Foster, attorney general (Susan P. McGinnis, senior assistant
attorney general, on the brief and orally), for the State.

      Christopher M. Johnson, chief appellate defender, of Concord, on the
brief and orally, for the defendant.


      DALIANIS, C.J. The defendant, Arthur Mottola, appeals his conviction
on one count of possession of heroin following a jury trial in Superior Court
(Brown, J.), arguing that the trial court erred in denying his motion to
suppress. See RSA 318-B:2, I, :26, I(c)(4) (2011). In addition to the issue
raised on appeal, we ordered the parties to brief whether the thirty-day appeal
period in criminal appeals set forth in Supreme Court Rule 7(1)(C) begins to
run on the date of sentencing or on the date on which the mittimus is issued.
We hold that a criminal appeal must be filed within thirty days of sentencing
and dismiss the appeal as untimely.
       Pursuant to Rule 7(1)(C), in the absence of a timely-filed post-trial
motion, “[i]n criminal appeals, the time for filing a notice of appeal shall be
within 30 days from the date of sentencing.” Under Rule 7(1)(C), “[a] timely
filed post-trial motion stays the running of the appeal period.” Here, the
defendant was sentenced on July 30, 2012, and no timely post-trial motion
was filed. Consequently, the notice of appeal should have been filed on or
before August 29, 2012. The notice of appeal was not filed, however, until
October 11, 2012, and, accordingly, we originally dismissed the appeal as
untimely filed.

       In response, the defendant’s trial counsel filed a motion to accept late
filing of the appeal, noting that the trial court did not issue a mittimus until
September 14, 2012, and that the notice of appeal was filed within thirty days
of that date. We treated the pleading as a motion for reconsideration of the
dismissal of the appeal and granted reconsideration, but deferred ruling upon
the timeliness of the notice of appeal.

      Rule 7(1)(C) is clear on its face. When no timely post-trial motion is filed,
a notice of appeal in a criminal appeal must be filed “within 30 days from the
date of sentencing.” The “date of sentencing” is the date on which the court
pronounces the sentence. As we have explained in another context:

             Due process requires a sentencing court to communicate
      clearly to the defendant the exact nature of the sentence as well as
      the extent to which the court retains discretion to modify it or
      impose it at a later date. Due process thus imposes an outer limit
      upon the court’s ability to correct a sentence after pronouncing it.

State v. Ortiz, 162 N.H. 585, 596 (2011) (citation omitted). Thus, the “date of
sentencing” is the date on which the court “communicate[s] clearly to the
defendant the exact nature of the sentence.” Id.

       The defendant contends that other Rules “undermine the clarity of Rule
7(1)[(C)] by suggesting that a notice of appeal is only deemed filed when the
appellant has fully and completely complied with the rules governing the
content of the notice of appeal.” He asserts that Rules requiring that the
appealing party attach to the notice of appeal “the decision below” and “the
clerk’s written notice of the decision below” imply that the mittimus must be
attached to the notice of appeal in a criminal appeal in which no timely post-
trial motion has been filed. Sup. Ct. R. 7(6). We disagree.

       Generally, a party is first notified of a decision on the merits when a
written order, along with the clerk’s notice of the decision, is mailed to the
parties. Because there is often a delay between the date of the decision and the
clerk’s written notice of the decision, we calculate the thirty-day appeal period



                                         2
from the date of the written notice, not from the date of the decision. To
determine whether the appeal is timely, we require an appellant to attach the
clerk’s written notice to the notice of appeal.

       However, in a criminal appeal in which no timely post-trial motion has
been filed, waiting for the “clerk’s written notice of the decision” has no
significance since the defendant was notified of the trial court’s sentencing
decision when the sentence was pronounced. The issuance of the mittimus is,
thus, irrelevant for purposes of filing such an appeal. Although we conclude
that Rule 7(1)(C) is clear on its face, in an abundance of caution, we refer this
matter to the Advisory Committee on Rules for its review. See Sup. Ct. R. 51.

      Alternatively, the defendant argues that “good cause” exists to waive the
requirements of Rule 7(1)(C). See Sup. Ct. R. 1 (empowering court for “good
cause shown” to “suspend the requirements or provisions” of any Supreme
Court Rule). “Good cause” is not the correct standard. Rule 21(6) specifically
governs the late entry of appeals, and it allows a motion for late entry of a
notice of appeal to be granted only “upon a showing of exceptional
circumstances.” Sup. Ct. R. 21(6).

       In arguing that “good cause” remains the standard, the defendant relies
upon Petition of State of N.H. (State v. Fischer), 152 N.H. 205, 209 (2005),
State v. Cotell, 143 N.H. 275, 278-79 (1998), and State v. Hayes, 138 N.H. 410,
411 (1994). However, in those cases, we applied earlier versions of Rule 21(6)
that did not include the “exceptional circumstances” language. See Sup. Ct. R.
21(6) (2003-2004 Supp.) (amendment to Rule 21(6), adding “exceptional
circumstances” language, became effective January 1, 2004); Petition of State
of N.H. (State v. Fischer), 152 N.H. at 209 (applying 2003 version of rule). His
reliance upon those cases, therefore, is misplaced. Here, the defendant has
neither argued nor demonstrated that “exceptional circumstances” exist.
Accordingly, we dismiss his appeal as untimely.

                                                  Dismissed.

      HICKS, CONBOY, LYNN and BASSETT, JJ., concurred.




                                        3